Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the                          Mar 28 2013, 8:52 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

ELIZABETH A. BELLIN                              GREGORY F. ZOELLER
Cohen Law Offices                                Attorney General of Indiana
Elkhart, Indiana
                                                 CHANDRA K. HEIN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

WILLIAM J. CAUDILL,                              )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 20A03-1206-CR-274
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE ELKHART SUPERIOR COURT
                        The Honorable George Biddlecome, Judge
                             Cause No. 20D03-1201-FD-54




                                       March 28, 2013



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                 Case Summary and Issue

        William J. Caudill was convicted of battery resulting in bodily injury, a Class D

felony. He was sentenced to a thirty-month term of imprisonment. He now appeals,

raising the issue of whether his sentence is inappropriate in light of the nature of his

offense and character. Concluding that his sentence is not inappropriate, we affirm.

                               Facts and Procedural History

        On December 19, 2011, Caudill was an inmate at the Elkhart County Correctional

Facility. Caudill was informed by Officer John Bell that he was to take his hour out at a

time he did not want. Caudill became agitated and confrontational. After trying to

verbally subdue Caudill, Officer Bell called for backup. He, along with two other

officers, one with a video camera, entered the pod where Caudill’s cell was located.

Officer Bell and one other officer went up the stairs where Caudill was waiting for them.

Caudill punched Officer Bell numerous times in the head as the officers attempted to

restrain him. Caudill continued to punch and kick Officer Bell until Caudill was finally

subdued with the use of pepper spray.

        During the jury trial, Caudill claimed that he had blacked out and could not recall

the incident. Caudill was convicted of battery resulting in bodily injury, a Class D

felony. During sentencing, Caudill expressed remorse and apologized for what he had

done.    He was sentenced to a thirty-month term of imprisonment to be served

consecutively to a sentence in another cause and a sentence arising out of a probation

violation. Caudill now appeals the thirty-month sentence. Additional facts will be

provided as necessary.


                                             2
                                        Discussion and Decision

                                         I. Standard of Review


        This court has the authority to revise a sentence “if, after due consideration of the

trial court’s decision, the Court finds that the sentence is inappropriate in light of the

nature of the offense and the character of the offender.” Ind. Appellate Rule 7(B). The

“nature of the offense” portion of inappropriate sentence review concerns the advisory

sentence for the class of crimes to which the offense belongs; therefore, the advisory

sentence is the starting point in our sentence review. Anglemyer v. State, 868 N.E.2d
482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). The “character of

the offender” portion of the sentence review involves consideration of the aggravating

and mitigating circumstances and general considerations. Clara v. State, 899 N.E.2d 733,

736 (Ind. Ct. App. 2009). Whether a sentence is inappropriate ultimately turns on “the

culpability of the defendant, the severity of the crime, the damage done to others, and

myriad other factors that come to light in a given case.” Cardwell v. State, 895 N.E.2d
1219, 1224 (Ind. 2008). The defendant bears the burden of persuading this court that his

or her sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

                                          II. Caudill’s Sentence


        The sentencing range for a Class D felony is between six months and three years

imprisonment, with an advisory sentence of one and one-half years. Ind. Code § 35-50-

2-7(a). The trial court imposed a thirty-month, or two and one-half years, sentence1 on

        1
          The parties refer to Caudill’s thirty-month sentence as an “enhanced sentence.” Even though it is above
the advisory sentence, it is not an “enhanced sentence.” See Marbley-El v. State, 929 N.E.2d 194, 195 (Ind. 2010)
(a sentence at the high end of the statutory range for a crime is not an “enhanced sentence” because a court may
impose any sentence within the range under the present “advisory” sentencing scheme).
                                                       3
Caudill, which he argues is inappropriate in light of the nature of his offense and

character. We disagree.

       With regard to the nature of the offense, Caudill argues that it did not warrant his

sentence because the incident was brief, no other inmates were involved, he was

restrained quickly, and he apologized for his actions. However, the evidence indicates

that Caudill punched and kicked Officer Bell numerous times in the head and chest.

Caudill resisted all attempts at being restrained until Officer Bell sprayed pepper spray on

his face. Further, Officer Bell suffered pain, sustained multiple lacerations to his head as

well as a concussion, and was unable to return to work for a week. Caudill’s behavior

and Officer Bell’s injuries were well beyond those required to prove battery causing

bodily injury. See Ind. Code § 35-42-2-1(a) (“A person who knowingly or intentionally

touches another person in a rude, insolent, or angry manner commits battery . . . .”); Ind.

Code § 35-31.5-2-29 (“’Bodily injury’ means any impairment of physical condition,

including physical pain.”).

       With regard to Caudill’s character, he had a history of delinquent behavior as a

juvenile, five misdemeanor convictions, and one felony conviction prior to the conviction

in this case. He also had two probation violations and was on probation when he

committed the current crime, leading to a third probation violation. Thus, prior attempts

to rehabilitate Caudill from unlawful conduct have failed. He argues, however, that his

history of mental health issues along with the fact that he showed remorse and apologized

for his actions numerous times renders his sentence inappropriate. The trial court took

both Caudill’s mental health history and his apologies into account and stated the

following at sentencing:
                                             4
       I will tell you, Mr. Caudill, that had you not expressed remorse for your
       conduct, and had you not been suffering from a mental illness, I would have
       been compelled to sentence you to the full three years available. Since you
       do suffer from either a mental illness or an emotional disorder, I’m not
       entirely sure which based on the information I have, I – and since you have
       apologized to your victim, the officer, I’m willing to reduce that sentence to
       30 months as opposed to 36 months.

Transcript at 277.

       With regard to mental illness as a mitigating factor at sentencing, our supreme

court has identified four factors to consider: “(1) the extent of the defendant’s inability to

control his or her behavior due to the disorder or impairment; (2) overall limitations on

functioning; (3) the duration of the mental illness; and (4) the extent of any nexus

between the disorder or impairment and the commission of the crime.” Weeks v. State,

697 N.E.2d 28, 30 (Ind. 1998). Here, the evidence indicates that Caudill has a history of

mental illness going back to the year 2000. He has had several suicide attempts and

several hospitalizations for psychiatric treatment. However, the extent of his ability to

control his behavior and the nexus between the disorder and his crime are unclear. His

hospitalizations date back to 2003, 2005, and 2006. During his last psychiatric evaluation

in 2010, it was noted that “[h]e seems to have some good insight. Judgment is possibly

somewhat immature, but seems fairly good and sound . . . . There is no evidence of

psychotic symptoms at this time.” State’s Exhibit 1 from Sentencing at 4.

       In sum, although Caudill suffers from mental health problems, he has not met his

burden of convincing us that we should take this factor into account any more than the

trial court already has.    And while we commend Caudill for showing remorse and

apologizing to Officer Bell, his sentence, higher than the advisory sentence but lower


                                              5
than the maximum, is not inappropriate in light of the nature of his offense and his

character.

                                       Conclusion

       Caudill’s sentence is not inappropriate in light of the nature of his offense and

character. His sentence is therefore affirmed.

       Affirmed.

FRIEDLANDER, J., and CRONE, J., concur.




                                            6